 1 Carolyn H. Cottrell (SBN 166977)
   David C. Leimbach (SBN 265409)
 2 Ori Edelstein (SBN 268145)
   SCHNEIDER WALLACE
 3 COTTRELL KONECKY
   WOTKYNS LLP
 4 2000 Powell Street, Suite 1400
   Emeryville, California 94608
 5 Tel: (415) 421-7100
   Fax: (415) 421-7105
 6 ccottrell@schneiderwallace.com
   dleimbach@schneiderwallace.com
 7 oedelstein@schneiderwallace.com

 8 Karen C. Carrera (SBN 165675)
   Virginia Villegas (SBN 179062)
 9 VILLEGAS CARRERA, LLP
   170 Columbus Avenue, Suite 300
10 San Francisco, California 94133
   Telephone: (415) 989-8000
11 Facsimile: (415) 989-8028
   karen@e-licenciados.com
12 virginia@e-licenciados.com

13 Attorneys for Plaintiffs and the Proposed Class

14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16

17 ADRIANA GUZMAN, JUAN PABLO                           Case No. 4:17-cv-02606-HSG
   ALDANA LIRA, JONATHON POOT, on
18 behalf of themselves and all others similarly        ORDER GRANTING MOTION FOR
   situated,                                            LEAVE TO WITHDRAW MIRA P.
19                                                      KARAGEORGE AS
                  Plaintiffs,                           COUNSEL OF RECORD FOR PLAINTIFFS
20
           vs.                                          Judge:              Hon. Haywood S. Gilliam, Jr.
21                                                      Removal Date:       May 5, 2017
   CHIPOTLE MEXICAN GRILL, INC.,                        Complaint Filed:    February 17, 2017
22 CHIPOTLE SERVICES, LLC (f/k/a                        Trial Date:         None Set
   CHIPOTLE MEXICAN GRILL SERVICE
23 CO., LLC and CMG SERVICE CO., LLC),
   and DOES 1-25, inclusive,
24
                  Defendants.
25

26

27

28

              ORDER GRANTING MOTION FOR LEAVE TO WITHDRAW MIRA P. KARAGEORGE
                                  AS COUNSEL OF RECORD FOR PLAINTIFFS
                 Guzman, et al. v. Chipotle Mexican Grill, Inc., et al.; Case No. 4:17-cv-02606-HSG
 1        Having considered the Motion for Leave to Withdraw Mira P. Karageorge as Counsel of

 2 Record for Plaintiffs and for good cause shown, the Court is of the opinion it should be GRANTED.

 3        It is therefore ORDERED that Ms. Karageorge is hereby withdrawn as counsel of record for

 4 Plaintiffs and that she no longer receive notifications of docket-related activity or communications

 5 in this case.

 6

 7

 8 Dated: March 20, 2019
                                                        HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
              ORDER GRANTING MOTION FOR LEAVE TO WITHDRAW MIRA P. KARAGEORGE
                                  AS COUNSEL OF RECORD FOR PLAINTIFFS
                 Guzman, et al. v. Chipotle Mexican Grill, Inc., et al.; Case No. 4:17-cv-02606-HSG
